In re Drake, Melvin; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 5-02-0279; to the Court of Appeal, First Circuit, No. 2009 KW 0438.
Writ granted in part; otherwise denied. If it has not already done so, the district court is ordered to supply relator with a copy of the bill of information or grand jury indictment and a copy of the district court minutes relating to his case. State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied. State ex rel. Bernard v. Cr.D.C., 94-2247, p. 1 (La.4/28/95), 653 So.2d 1174, 1175.